EXHIBIT 10.7

--------------------------------------------------------------------------------

 

LEASE

BETWEEN

OASIS LARGO, LLC, as Landlord

AND

FIRST STATE BANK, as Tenant

FOR PREMISES LOCATED AT:

13075 Walsingham Road

Largo, Florida 33774

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SINGLE-TENANT NET LEASE

1. BASIC PROVISIONS (“Basic Provisions”).

1.1. Parties. This Lease (“Lease”), dated for reference purposes only,
                     (the “Reference Signature Date”), is made by and between
OASIS LARGO, LLC, a Florida limited liability company, and/or its successors or
assigns (“Landlord”) and FIRST STATE BANK, a Florida banking corporation
(“Tenant”), (collectively the Parties,” or individually a “Party”).

1.2. Premises. That certain real property, including all improvements therein
located at 13075 Walsingham Road, Largo, FL 33774 and generally described as a
bank branch containing approximately 3,964 sq. ft of interior rentable
improvements, together with drive-throughs, on a site containing approximately
22,200 sq. ft of land, legal described in Exhibit “A” (“Premises”).

1.3. Term. Fifteen (15) years (“Original Term”) commencing on the date that the
vesting deed conveying the Premises to Landlord is recorded in the Pinellas
County public records and Landlord takes possession of the Premises
(“Commencement Date”) and ending one (1) day less than fifteen (15) years
thereafter (“Expiration Date”). (See Article 3 for further provisions.)

1.4. (Intentionally omitted)

1.5. Base Rent. $ 15,000.00 per month plus applicable Florida sales taxes (“Base
Rent”), payable on the first day of each month commencing on the earlier of:
ninety (90) days following the Commencement Date or August 1, 2007 (“Rent
Commencement Date”). (See Article 4 for further provisions.)

1.6. Security Deposit. N/A

1.7. Permitted Use. Bank branch and associated uses. (See Article 6 for further
provisions.)

1.8. Insuring Party. Tenant is the “Insuring Party.” (See Article 8 for further
provisions.)

1.9. Real Estate Brokers. Landlord is represented by RPS Commercial Properties,
Inc. (“RPS”). Tenant is represented by Retail One, Inc. (“Retail One”). RPS and
Retail One are each referred to as “Broker” or collective referred to as the
“Brokers.” (See Paragraph 15 for further provisions.)

2. PREMISES.

2.1. Letting. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of square footage or acreage set forth in this Lease, or
that may have been used in calculating rental, is an approximation which
Landlord and Tenant agree is reasonable and the rental based thereon is not
subject to revision whether or not the actual square footage is more or less.

2.2. Condition. Landlord shall deliver the Premises to Tenant in “as is”
condition.

2.3. Inspection Period. Tenant shall have a period of forty-five (45) days from
the Reference

 

1



--------------------------------------------------------------------------------

Signature Date in which to conduct such studies, inspections or investigations
with respect to the Premises, including, without limitation, environmental,
title, and survey, as Tenant deems appropriate (collectively, the “Due Diligence
Reports”) as more fully set forth on Exhibit “B.” Tenant acknowledges receipt of
all of the Due Diligence Reports set forth on Exhibit “B.” Forty-five (45) days
from the Reference Signature Date and thereafter shall be referred to as the
“Inspection Period.” For that purpose, Landlord hereby grants to Tenant and its
consultants and agents or assigns, full right of entry upon the Premises, but
subject to prior notice to Landlord and coordination with Landlord of a
satisfactory time to complete said investigations. Tenant’s indemnification
obligations under Section 8.7 shall apply commencing on the Reference Signature
Date, and shall survive any termination of this Lease as to occurrences during
the Inspection Period prior to such termination. During the Inspection Period
Tenant shall seek all required consents and approvals of Tenant’s Board of
Directors, Comptroller of the Currency and other required approvals of all
banking regulatory agencies. If Tenant is not satisfied with the results from
its studies, inspections or investigations, or its ability to obtain any
necessary approvals or commitments, then Tenant may terminate this Lease by
written notice to Landlord on or before three (3) business days from the last
day of the Inspection Period, whereupon this Lease shall be of no further force
or effect, Tenant shall be released from all obligations hereunder (except for
the indemnity contained hereinabove), and Tenant shall be immediately refunded
all previously paid deposits, if any. Tenant’s failure to terminate this Lease
in accordance with this Section 2.3. on or before the last day of the Inspection
Period shall be deemed to constitute Tenant’s express waiver of its right to
terminate pursuant to this Section 2.3.

2.4. If Tenant does not terminate this Lease pursuant to the terms of
Section 2.3, Tenant shall have the option of entering the Premises for the
purpose of making the Premises suitable for its occupancy (“Occupancy
Renovations”). Tenant shall perform all of the Occupancy Renovations in a lien
free manner. Tenant shall indemnify and hold harmless Landlord from any
construction liens as a result of the Occupancy Renovations or liability of its
occupancy of the Premises prior to the Rent Commencement Date. Tenant shall
furnish to Landlord full and complete copies of the plans and other data
produced for the Occupancy Renovations and shall otherwise comply with the
provisions of Article 7 of this Lease. Landlord has represented to Tenant that
the prior owner of the Premises has imposed on Landlord a period of time after
Tenant acquires the Premises in which the Premises cannot be operated as a
banking facility (“Dark Period”). Landlord acknowledges that Tenant’s
performance of the Occupancy Renovations shall not be a violation of the Dark
Period.

2.5. Acceptance of Premises. Tenant hereby acknowledges that during the
Inspection Period Tenant has made such investigation as it deems necessary with
reference to the condition of the Premises and, except as specifically set forth
in this Lease, assumes all responsibility therefor as the same relate to
Tenant’s occupancy of the Premises and/or the term of this Lease; and that
neither Landlord, nor any of Landlord’s agents, has made any oral or written
representations or warranties with respect to the said matters other than as set
forth in this Lease.

3. TERM.

3.1. Initial Term. The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Section 1.3.

3.2. Option to Extend. Tenant shall have two (2) options (individually and
collectively, as applicable, the “Option”) to extend the Term of this Lease for
additional periods of five (5) years each (individually, an “Option Term”) for
the entire Premises as the Premises exist at the end of the Original Term of the
Lease and first Option Term, as applicable.

 

2



--------------------------------------------------------------------------------

(a) Exercise. An Option must be exercised, if at all, by written notice (“Option
Notice”) delivered by Tenant to Landlord not later than nine (9) months prior to
the end of the then current Term of the Lease. Further, the Option and Tenant’s
exercise thereof is expressly subject to the terms and conditions of Article 36
of the Lease, and in addition to those terms and conditions and not in
limitation thereof, the Option shall not be deemed to be properly exercised if,
as of the date of the applicable Option Notice or at the end of the then current
Term of the Lease, Tenant (i) is in default under the Lease or (ii) has assigned
or sublet all or any portion of the Lease beyond any applicable cure period or
its interest therein in violation of the provisions of this Lease.

(i) Base Rent. Provided Tenant has properly and timely exercised the Option, the
Term of this Lease shall be extended by the first or second Option Term, as
applicable, and all terms, covenants and conditions of the Lease shall remain
unmodified and in full force and effect, except for the Base Rent, which shall
be adjusted increased annually by three (3%) over the immediately preceding
lease year

4. RENT.

4.1. Base Rent.

(a) The “Base Rent” payable by lessee for the Premises shall be $ 15,000.00 per
month plus applicable Florida sales taxes. Tenant shall pay the Base Rent set
forth above, in advance, as set forth in Section 1.5 of the Lease and continuing
thereafter on the first day of each month during the term of the Lease (as it
may be extended pursuant to the terms of Section 3.2 above).

(b) The Base Rent payable under Section 4.1(a) above shall be adjusted by an
increase of three (3%) per annum, cumulative and compounded, over the preceding
year (i.e. the 13th month following Commencement Date, 26th month following
Commencement Date, 37th month following Commencement Date, etc. with each such
date hereinafter referred to as an “Adjustment Date”) commencing on the first
day of the month of the annual Adjustment Date.

4.2. Rent Procedures. Tenant shall cause payment of Base Rent and other rent or
charges, as the same may be adjusted from time to time, to be received by
Landlord in lawful money of the United States, without offset or deduction, on
or before the day on which it is due under the terms of this Lease. Base Rent
and all other rent and charges for any period during the term hereof which is
for less than one (1) full calendar month shall be prorated based upon the
actual number of days of the calendar month involved. Payment of Base Rent and
other charges shall be made to Landlord at its address stated herein or to such
other persons or at such other addresses as Landlord may from time to time
designate in writing to Tenant.

5. SECURITY DEPOSIT. (N/A)

6. USE.

6.1. Purpose. Tenant shall use and occupy the Premises only for the purposes set
forth in Section 1.7 and for no other purpose. Tenant shall not use or permit
the use of the Premises in a manner that creates waste or a nuisance, or that
disturbs owners and/or occupants of, or causes damage to, neighboring premises
or properties.

6.2. Hazardous Substances. Tenant shall not cause or permit any hazardous
material to be brought upon, kept, or used in or about the Premises by Tenant,
its agents, employees, contractors or invitees. If the Premises are, through
Tenant’s fault, contaminated by hazardous materials, then Tenant

 

3



--------------------------------------------------------------------------------

shall indemnify, defend and hold Landlord harmless from any and all claims,
judgments, damages, penalties, fines, costs, liabilities or losses (including
without limitation, diminution in value or useable space or of any amenity of
the Premises), damages arising from any adverse impact on marketing of space,
and sums paid in settlement of claims, attorney’s fees, consultants fees and
expert fees (including any appeals) which arise during the lease term as a
result of any such contamination.

This indemnification by Tenant includes, without limitation, costs incurred in
connection with any investigation of site conditions or any clean up,
remediation, removal or restoration work required by any federal, state or local
government agency or political subdivision because of hazardous material present
in the soil or ground water on or under the Premises. Without limiting the
foregoing, if the presence of any hazardous material on the Premises is
detected, Tenant shall promptly take all actions at its sole expense as are
necessary to return the Premises to the condition existing prior to the
contamination or introduction of such hazardous material to the Premises;
provided, however, that Landlord’s approval of such actions shall first be
obtained, which approval shall not be unreasonably withheld, so long as such
actions would not potentially have any material adverse effect on the Premises.

As used herein, the term “hazardous materials” means any hazardous or toxic
substance, material or waste, which is or becomes regulated by any local
government authority, the State of Florida or the United States government. The
term “hazardous material” includes, without limitation, any material or
substance that is (1) defined as a “hazardous substance” under appropriate state
law provisions, (2) petroleum, (3) asbestos, (4) designated as a “hazardous
substance” pursuant to Section 311 of the Federal Water Pollution Control Act
(33 USC 1321), (5) defined as a hazardous waste pursuant to Section 1004 of the
Federal Resource Conservation and Recovery Act, (42 USC 690), (6) defined as a
hazardous substance pursuant to Section 10 of the Comprehensive Environmental
Response, Compensation and Liability Act (42 USC 9601), or (7) defined as a
regulated substance pursuant to Sub-Chapter VIII, Solid Waste Disposal Act (the
regulation of underground storage tanks), (42 USC 4991).

(a) Tenant’s Compliance with Law. Except as otherwise provided in this Lease,
Tenant shall, at Tenant’s sole cost and expense, fully, diligently and in a
timely manner, comply with all Applicable Laws, which term is used in this Lease
to include all laws, rules, regulations, ordinances, directives, covenants,
easements and restrictions of record, permits as may be applicable to or govern
the Premises, and the requirements of any applicable fire insurance underwriter
or rating bureau.

7. MAINTENANCE; REPAIRS; UTILITY INSTALLATIONS; TRADE FIXTURES AND ALTERATIONS.

7.1. Tenant’s Obligations.

(a) Subject to the provisions of Sections 14 (condemnation), or as otherwise
provided in this Lease or where occasioned by the negligence of Landlord or
Landlord’s Agents, Tenant shall, at Tenant’s sole cost and expense and at all
times, keep the Premises and every part thereof in good order, condition and
repair, structural and non-structural (whether or not such portion of the
Premises requiring repair, or the means of repairing the same, are reasonably or
readily accessible to Tenant, and whether or not the need for such repairs
occurs as a result of Tenant’s use, any prior use, the elements or the age of
such portion of the Premises), including, without limiting the generality of the
foregoing, all equipment or facilities serving the Premises, such as plumbing,
heating, air conditioning, ventilating, electrical, lighting facilities,
boilers, fired or unfired pressure vessels, fire sprinkler and/or standpipe and
hose or other automatic fire extinguishing system, including fire alarm and/or
smoke detection systems and equipment, fire hydrants, fixtures, walls (interior
and exterior), foundations, ceilings, roofs, floors, windows, doors, plate
glass, skylights, landscaping, driveways, parking lots, fences, retaining walls,

 

4



--------------------------------------------------------------------------------

signs, sidewalks and parkways located in, on, about or adjacent to the Premises.
Tenant shall not cause or permit any hazardous substance to be spilled or
released in, on, under or about the Premises (including through the plumbing or
sanitary sewer system) and shall promptly, at Tenant’s expense, take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of, the Premises, the elements
surrounding the same, or neighboring properties, that was caused or materially
contributed to by Tenant, or pertaining to or involving any hazardous substance
and/or storage tank brought onto the Premises by or for Tenant or under its
control. Tenant, in keeping the Premises in good order, condition and repair,
shall exercise and perform good maintenance practices. Tenant’s obligations
shall include restorations, replacements or renewals when necessary to keep the
Premises and all improvements thereon or a part thereof in good order, condition
and state of repair Tenant shall, at Tenant’s sole cost and expense, procure and
maintain contracts, with copies to Landlord, in customary form and substance
for, and with contractors specializing and experienced in, the inspection,
maintenance and service of the following equipment and improvements, if any,
located or to be located on the Premises: (i) heating, air conditioning and
ventilation equipment; (ii) boiler, fired or unfired pressure vessels;
(iii) fire sprinkler and/or standpipe and hose or other automatic fire
extinguishing systems, including fire alarm and/or smoke detection;
(iv) landscaping and irrigation systems; (v) roof covering and drain
maintenance; and (vi) asphalt and parking lot maintenance; provided, however,
that Tenant shall not be required to procure and maintain a contract with
respect to the maintenance requirements of Sections 7.1(a)(v) and (vi) herein,
if Tenant desires to be directly responsible for such inspection, maintenance
and service.

7.2. Landlord’s Obligations. Except for the warranties and agreements of
Landlord contained in Sections 9 (relating to destruction of the Premises) and
14 (relating to condemnation of the Premises) or as provided elsewhere in this
Lease, it is intended by the parties hereto that Landlord have no obligation, in
any manner whatsoever, to repair and maintain the Premises, the improvements
located thereon or the equipment therein, whether structural or non-structural,
all of which obligations are intended to be that of the Tenant under Section 7.1
hereof. It is the intention of the Parties that the terms of this Lease govern
the respective obligations of the Parties as to maintenance and repair of the
Premises. Tenant and Landlord expressly waive the benefit of any statute now or
hereafter in effect to the extent it is inconsistent with the terms of this
Lease with respect to, or which affords Tenant the right to make repairs at the
expense of Landlord or to terminate this Lease by reason of, any needed repairs.

7.3. Utility Installations, Trade Fixtures and Alterations.

(a) Definitions; Consent Required. The term “Utility Installations” is used in
this Lease to refer to all carpeting, window coverings, air lines, power panels,
electrical distribution, security, fire protection systems, communication
systems, lighting fixtures, heating, ventilating and air conditioning equipment,
plumbing and fencing in, on or about the Premises. The term “Trade Fixtures”
shall mean Tenant’s machinery and equipment that can be removed without doing
material damage to the Premises. The term “Alterations” shall mean any
modification of the improvements on the Premises from those which are provided
by Landlord under the terms of this Lease, other than Utility Installations or
Trade Fixtures, whether by addition or deletion. “Tenant Owned Alterations
and/or Utility Installations” are defined as Alterations and/or Utility
Installations made by Tenant that are not yet owned by Landlord as defined in
Section 7.4(a). Notwithstanding the foregoing, Tenant shall be entitled, without
necessity of Landlord’s consent, to make non-structural Alterations and Utility
Installations in or about the Premises.

(b) Consent. Any Alterations, any exterior non-structural Alterations which are
visible from the outside, any structural Alteration or Utility Installations
that Tenant shall desire to make and which require the consent of the Landlord
shall be presented to Landlord in written form with

 

5



--------------------------------------------------------------------------------

proposed detailed plans. All consents given by Landlord, whether by virtue of
Section 7.3(a) or by subsequent specific consent, shall be deemed conditioned
upon: (i) Tenant’s acquiring all applicable permits required by governmental
authorities; (ii) the furnishing of copies of such permits together with a copy
of the plans and specifications for the Alteration or Utility Installation to
Landlord prior to commencement of the work thereon; and (iii) the compliance by
Tenant with all conditions of said permits in a prompt and expeditious manner.
Any Alterations or Utility Installations by Tenant during the term of this Lease
shall be done in a good and workmanlike manner, with good and sufficient
materials, and in compliance with all Applicable Law. Tenant shall promptly,
upon completion thereof, furnish Landlord with as-built plans and specifications
thereof, any and all certificates of occupancy or the equivalent and any and all
architect’s certificates of substantial completion or equivalents.
Notwithstanding the foregoing, any consent required by Landlord shall not be
unreasonably withheld, conditioned or delayed and shall be deemed granted if
Landlord fails to respond to Tenant within five (5) business days upon receiving
such written request from Tenant.

(c) Indemnification. Tenant shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Tenant at or for
use on the Premises, which claims are or may be secured by any mechanics or
materialmen’s lien against the Premises or any interest therein. Where
Landlord’s consent shall be required herein, Tenant shall give Landlord not less
than ten (10) days notice prior to the commencement of any work in, on or about
the Premises, and Landlord shall have the right to post notices of
non-responsibility in or on the Premises as provided by law. If Tenant shall, in
good faith, contest the validity of any such lien, claim or demand, then Tenant
shall, at its sole expense defend and protect itself, Landlord and the Premises
against the same and shall pay and satisfy any such adverse judgment that may be
rendered thereon before the enforcement thereof against the Landlord or the
Premises.

7.4. Ownership, Removal, Surrender and Restoration.

(a) Ownership. Subject to Landlord’s right to require their removal or become
the owner thereof as hereinafter provided in this Section 7.4, all Alterations
and Utility Installations made to the Premises by Tenant shall be the property
of and owned by Tenant. Unless otherwise instructed as per Section 7.4(b)
hereof, all Tenant-Owned Alterations and Utility Installations not removed by
Tenant shall, at the expiration or earlier termination of this Lease, become the
property of Landlord and remain upon and be surrendered by Tenant with the
Premises.

(b) Removal. Except (1) as otherwise agreed in writing, or (2) should Tenant
exercise its option to purchase the Premises in accordance with the provisions
of Section 55 of this Lease, Landlord by notice to Tenant in writing, given not
later than ninety (90) days prior to the expiration of the term of this Lease,
may require that any or all Tenant-Owned Alterations or Utility Installations be
removed by the expiration or earlier termination of this Lease, notwithstanding
the fact that Landlord may have consented to their installation. Landlord may
require the removal at any time of all or any part of any Tenant-Owned
Alterations or Utility Installations made without the required consent of
Landlord.

(c) Surrender/Restoration. Tenant shall surrender the Premises by the end of the
last day of the Lease term or any earlier termination date, with all of the
improvements, parts and surfaces thereof clean and free of debris and in good
operating order, condition and state of repair, ordinary wear and tear excepted.
“Ordinary wear and tear” shall not include any damage or deterioration that
would have been prevented by good maintenance practice or by Tenant performing
all of its obligations under this Lease. Except as otherwise agreed or specified
in writing by Landlord, the Premises, as surrendered, shall include the
Alterations and the Utility Installations not removed by Tenant. The obligation
of Tenant shall include the repair of any damage occasioned by the installation,
maintenance or removal of Tenant’s Trade Fixtures, furnishings, equipment and
Alterations and/or Utility Installations, as well as the removal

 

6



--------------------------------------------------------------------------------

of any storage tank installed by or for Tenant, and the removal, replacement or
remediation of any soil, material or ground water contaminated by Tenant, all as
may then be required by Applicable Law and/or good practice. Tenant’s Trade
Fixtures shall remain the property of Tenant and shall be removed by Tenant
subject to its obligation to repair and restore the Premises per this Lease.

8. INSURANCE; INDEMNITY.

8.1. Payment For Insurance. Since Tenant is the Insuring Party, Tenant shall pay
for all insurance required under this Paragraph 8. Premiums for policy periods
commencing prior to or extending beyond the Lease term shall be prorated to
correspond to the Lease term.

8.2. Liability Insurance. Tenant agrees to maintain in full force and effect at
all times during the term of this Lease as it may be extended, at its own
expense, for the protection of Tenant and Landlord, as their interests may
appear, policies of insurance issued by a carrier or carriers acceptable to
Landlord and with a rating consistent with the requirements of Section 8.5 of
the Lease, which afford the following coverages: (i) Worker’s compensation
(statutory limits); (ii) Employer’s liability not less than Five Hundred
Thousand Dollars ($500,000.00); (iii) Comprehensive general liability insurance,
including blanket contractual liability, broad form property damage, personal
injury (including employees), owned/non-owned auto liability, completed
operations, products liability and fire damage not less than One Million Dollars
($1,000,000.00) with a combined single limit for both bodily injury and property
damage and naming Landlord, Landlord’s agents and Landlord’s mortgagees as
additional insured’s as their respective interests may appear; and (iv) “All
Risk” property insurance (including, without limitation, vandalism, malicious
mischief, water damage, course of construction endorsement, sprinkler leakage
endorsement, debris removal and demolition coverage and boiler and machinery
coverage) on the Premises and the leasehold improvements, Alterations and
Tenant’s personal property located on or in the Premises, which shall be in a
form providing coverage comparable to the coverage provided in the standard ISO
All-Risk form and in an amount equal to the full amount of the replacement cost
of the insured items, as the same may from time to time increase in value as a
result of inflation or otherwise. The insurance policies set forth above shall
not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Tenant’s indemnity obligations
under this Lease. The limits of said insurance required by this Lease or as
carried by Tenant shall not, however, limit the liability of Tenant or relieve
Tenant of any obligation hereunder. All insurance to be carried by Tenant shall
be primary to, and not contributory with, any similar insurance carried by
Landlord whose insurance shall be considered excess insurance only.

8.3. Property Insurance Building, Improvements and Rental Value.

(a) Building and Improvements. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake if Tenant
elects to self-insure such coverage, it being understood that throughout the
term of this Lease that any insurance coverage which Tenant elects not to carry
with respect to the Building is deemed to be self-insured by Tenant under
Tenant’s “Self-Insured Retention” program (“SIR Program”), with full waiver of
subrogation to be deemed included under such SIR Program, it being the intention
of the parties that Landlord shall have no responsibility to repair or
reconstruct any portion of the Building which may be damaged, whether by insured
events or uninsured events, with Tenant to have the obligation to cause the
repair and reconstruction of the Building regardless of the level of insurance
proceeds received or receivable by Tenant, meaning that Tenant shall self-insure
any deductible or any matter which is not covered by insurance and shall
promptly cause the repair and restoration of any portion of the Building which
may be damaged by an event, insurable or not, during the term of this Lease),
including coverage for any additional costs resulting from debris removal

 

7



--------------------------------------------------------------------------------

and reasonable amounts of coverage for the enforcement of any ordinance or law
regulating the reconstruction or replacement of any undamaged sections of the
Premises required to be demolished or removed by reason of the enforcement of
any building, zoning, safety or land use laws as the result of a covered cause
of loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation and inflation
guard protection causing an increase in the annual property insurance coverage
amount by a factor of not less than the adjusted U.S. Department of Labor
Consumer Price Index for All Urban Consumers for the city nearest to the
Premises’ location. If such insurance coverage has a deductible clause, the
deductible amount shall not exceed $1,000.00 per occurrence, and Tenant shall be
liable for such deductible amount in the event of an Insured Loss, as defined in
Section 9.1(c).

(b) Rental Value. N/A

(c) Tenant’s Improvements. The policy carried by Tenant under this Section 8.3
shall insure Tenant Owned Alterations and Utility Installations.

8.4. Tenant’s Property Insurance. Subject to the requirements of Section 8.5,
Tenant at its cost shall either by separate policy or, at Landlord’s option, by
endorsement to a policy already carried, maintain insurance coverage on all of
Tenant’s personal property, Tenant-Owned Alterations and Utility Installations
in, on or about the Premises similar in coverage to that carried by the Insuring
Party under Section 8.3. Such insurance shall provide full replacement cost
coverage with a deductible not to exceed $1,000.00 per occurrence. The proceeds
from any such insurance shall be used by Tenant for the replacement of personal
property or the restoration of Tenant-Owned Alterations and Utility
Installations. Tenant shall be the Insuring Party with respect to the insurance
required by this Section 8.4 and shall provide Landlord with written evidence
that such insurance is in force.

8.5. Insurance Policies. Insurance required hereunder shall be provided by
companies duly licensed to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A:XII, or such other rating as may be required by a Lender having a
lien on the Premises, as set forth in the most current issue of Best’s Insurance
Guide. Tenant shall not do or permit to be done anything which shall invalidate
the insurance policies referred to in this Article 8. Tenant shall cause to be
delivered to Landlord certified copies of policies of such insurance or
certificates evidencing the existence and amounts of such insurance with the
insured’s and loss payable clauses as required by this Lease. No such policy
shall be cancelable or subject to modification, except after thirty (30) days
prior written notice to Landlord. Tenant shall, at least thirty (30) days prior
to the expiration of such policies, furnish Landlord with evidence of renewals
or insurance binders evidencing renewal thereof, or Landlord may order such
insurance and charge the cost thereof to Tenant, which amount shall be payable
by Tenant to Landlord upon demand. If the Insuring Party shall fail to procure
and maintain the insurance required to be carried by the Insuring Party under
this Article 8, the other Party may, but shall not be required to, procure and
maintain the same, but at Tenant’s expense.

8.6. Waiver of Subrogation. Without affecting any other rights or remedies,
Tenant and Landlord (“Waiving Party”) each hereby release and relieve the other,
and waive their entire right to recover damages (whether in contract or in tort)
against the other, for loss of or damage to the Waiving Party’s property arising
out of or incident to the perils required to be insured against under Article 8.
The effect of such releases and waivers of the right to recover damages shall
not be limited by the amount of insurance carried or required, or by any
deductibles applicable thereof. Landlord and Tenant hereby agree that if Tenant
is unable to obtain a waiver of subrogation provision in any insurance coverage
which it elects to cover under this Lease as Insuring Party, Landlord and Tenant
nonetheless each release and relieve the other pursuant to the foregoing
provisions of this Section 8.6. Any SIR Program shall be deemed to include full
waiver of subrogation. Where waiver of subrogation is unavailable in any
insurance policies carried by Tenant as the Insuring Party, Tenant shall request
that Landlord be added as an additional insured.

 

8



--------------------------------------------------------------------------------

8.7. Indemnity. Except for Landlord’s negligence and/or breach of express
warranties and/or breach of any other obligation of Landlord set forth in this
Lease, Tenant shall indemnify, protect, defend and hold harmless the Premises,
lessor and its agents, Landlord’s master or ground lessor, partners and Lenders,
from and against any and all claims, loss of rents and/or damages, costs, liens,
judgments, penalties, permits, attorney’s and consultant’s fees, expenses and/or
liabilities arising out of, involving or in dealing with, the occupancy of the
Premises by Tenant, the conduct of Tenant’s business, any act, omission or
neglect of Tenant, its agents, contractors, employees or invitees, and out of
any Default or Breach by Tenant in the performance in a timely manner of any
obligation on Tenant’s part to be performed under this Lease. The foregoing
shall include, but not be limited to, the defense or pursuit of any claim or any
action or proceeding involved therein, and whether or not (in the case of claims
made against Landlord) litigated and/or reduced to judgment, and whether well
founded or not. In case any action or proceeding is brought against Landlord by
reason of any of the foregoing matters, Tenant upon notice from Landlord shall
defend the same at Tenant’s expense by counsel reasonably satisfactory to
Landlord, and Landlord shall cooperate with Tenant in such defense. Landlord
need not have first paid any such claim in order to be so indemnified.

8.8. Exemption of Landlord from Liability. Landlord shall not be liable for
injury or damage to the person or goods, wares, merchandise or other property of
Tenant, Tenant’s employees, contractors, invitees, customers or any other person
other than Landlord or Landlord’s Agents in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, or from the breakage, leakage, obstruction or other defects of
pipes, fire sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures, or from any other cause, whether the said injury or damage
results from conditions arising upon the Premises or upon other portions of the
building of which the Premises are a part, or from other sources or places, and
regardless of whether the cause of such damage or injury or the means of
repairing the same is accessible or not. Landlord shall not be liable for any
damages arising from any act or neglect of any other tenant of Landlord.
Landlord shall under no circumstances be liable for injury to Tenant’s business
or for any loss of income or profit therefrom, except where caused by the gross
negligence or willful misconduct of Landlord or Landlord’s Agents.

9. DAMAGE OR DESTRUCTION.

9.1. Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Tenant-Owned Alterations and Utility
Installations, the repair time for which damage or destruction is less than six
(6) months after a thirty (30) day period for review and analysis, as certified
to the parties by Landlord’s general contractor within thirty (30) days
following such damage or destruction.

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Tenant-Owned Alterations and Utility Installations the
repair time for which damage or destruction is more than six (6) months after a
thirty (30) day period for review and analysis, as certified to the parties by
Landlord’s general contractor within thirty (30) days following such damage or
destruction.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Tenant-Owned Alterations and Utility Installations, which
was caused by an event

 

9



--------------------------------------------------------------------------------

required to be covered by the insurance described in Section 8.3(a),
irrespective of any deductible amounts or coverage limits involved.
(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Landlord at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of applicable building codes, ordinances or laws, and
without deduction for depreciation.

(d) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a hazardous
substance in, on or under the Premises.

9.2. Partial Damage-Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Tenant shall, at Tenant’s expense, repair such damage
as soon as reasonably possible, and this Lease shall continue in full force and
effect. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs. Unless otherwise agreed, Tenant shall in no
event have any right to reimbursement from Landlord for any funds contributed by
Tenant to repair any such damage or destruction. Premises Partial Damage due to
flood or earthquake shall be subject to Section 9.3 rather than Section 9.2,
notwithstanding that there may be some insurance coverage, but the net proceeds
of any such insurance shall be made available for the repairs if made by either
Party.

9.3. Partial Damage-Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, Tenant shall make the repairs at Tenant’s expense, and this
Lease shall continue in full force and effect.

9.4. Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs (including any destruction required by any
authorized public authority), this Lease shall terminate effective as of the
date of such Premises Total Destruction, whether or not the damage or
destruction is an Insured Loss or was caused by a negligent or willful act of
Tenant. The termination of this Lease however shall not terminate the Option to
Purchase set forth in Section 55 of this Lease. In the event, however, that the
damage or destruction was caused by Tenant, Landlord shall have the right to
recover Landlord’s damages from Tenant except as released and waived in
Section 8.6.

9.5. Damage Near End of Term. If at any time during the last six (6) months of
the term of this Lease there is damage for which the cost to repair exceeds one
(1) month’s Base Rent, whether or not an Insured Loss, Landlord may, at
Landlord’s option, terminate this Lease effective sixty (60) days following the
date of occurrence of such damage by giving written notice to Tenant of
Landlord’s election to do so within thirty (30) days after the date of
occurrence of such damage. The termination of this Lease however shall not
terminate the Option to Purchase set forth in Section 55 of this Lease.

9.6. Abatement of Rent; Tenant’s Remedies. In the event of damage described in
Section 9.2 (Partial Damage-Insured), the Base Rent, Real Property Taxes,
insurance premiums, and other charges, if any, payable by Tenant hereunder for
the period during which such damage, its repair or the restoration continues,
shall be abated in proportion to the degree to which Tenant’s use of the
Premises is impaired with respect to this Lease. Except for abatement (in
proportion to the degree to which Tenant’s use of the Premises is impaired) of
Base Rent, Real Property Taxes, insurance premiums, and other charges, if any,
as aforesaid, all other obligations of Tenant hereunder shall be performed by
Tenant, and Tenant shall have no claim against Landlord for any damage suffered
by reason of any such repair or restoration.

 

10



--------------------------------------------------------------------------------

9.7. Termination-Advance Payments. Upon termination of this Lease pursuant to
this Article 9, an equitable adjustment shall be made concerning advance Base
Rent and any other advance payments made by Tenant to Landlord to the extent
applicable.

9.8. Waive Statutes. Landlord and Tenant agree that the terms of this Lease
shall govern the effect of any damage to or destruction of the Premises with
respect to the termination of this Lease and hereby waive the provisions of any
present or future statute to the extent inconsistent herewith.

10. REAL PROPERTY TAXES.

10.1. Payment of Taxes. Tenant shall pay the Real Property Taxes, as defined in
Section 10.2, applicable to the Premises during the term of this Lease. All such
payments shall be made before the date for the imposition of any penalties for
nonpayment of the applicable installment. Tenant shall promptly furnish Landlord
with satisfactory evidence that such taxes have been paid. If any such taxes to
be paid by Tenant shall cover any period of time prior to or after the
expiration or earlier termination of the term hereof, Tenant’s share of such
taxes shall be equitably prorated to cover only the period of time within the
tax fiscal year this Lease is in effect, and Landlord shall reimburse Tenant for
any overpayment after such proration. If Tenant shall fail to pay any Real
Property Taxes required by this Lease to be paid by Tenant, Landlord shall have
the right to pay the same, and Tenant shall reimburse Landlord therefor upon
demand.

10.2. Definition of “Real Property Taxes”. As used herein, the term “Real
Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary or extraordinary, and any license fee, commercial
rental tax, improvement bond or bonds, levy or tax (other than inheritance,
personal income or estate taxes) imposed upon the Premises by any authority
having the direct or indirect power to tax, including any city, state or federal
government, or any school, agricultural, sanitary, fire, street, drainage or
other improvement district thereof, levied against any legal or equitable
interest of Landlord in the Premises or in the real property of which the
Premises are a part, Landlord’s right to rent or other income therefrom, and/or
Landlord’s business of leasing the Premises. The term “Real Property Taxes”
shall also include any tax, fee, levy, assessment or charge, or any increase
therein, imposed by reason of events occurring, or changes in applicable law
taking effect, during the term of this Lease, including but not limited to a
change in the ownership of the Premises or in the improvements thereon, the
execution of this Lease, or any modification, amendment or transfer thereof, and
whether or not contemplated by the Parties. With respect to any assessment to be
included within the definition of Real Property Taxes, such assessment shall be
amortized over the useful life of the improvement in question, and,
notwithstanding any governmental requirement concerning payment, the amount to
be included in the Real Property Taxes for any year and payable by Tenant shall
not exceed the amount which would be amortized or deemed to be amortized for
that particular year had such amortization been over the useful life of the
improvement as aforesaid.

10.3. (Intentionally Omitted)

10.4. Personal Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon Tenant-owned alterations, utility
installations, trade fixtures, furnishings, equipment and all personal property
of Tenant contained in the Premises or elsewhere. When possible, Tenant shall
cause its trade fixtures, furnishings, equipment and all other personal property
to be assessed and billed separately from the real property of Landlord, if any
of Tenant’s said personal property shall be assessed with Landlord’s real
property and if Landlord is paying directly the Real Property Taxes which
included such personal property assessment. Tenant shall pay Landlord the taxes
attributable to Tenant within ten (10) days after receipt of a written statement
setting forth the taxes applicable to Tenant’s property.

 

11



--------------------------------------------------------------------------------

11. UTILITIES.

Tenant shall contract for and pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. If any such services are not
separately metered to Tenant, Tenant shall pay a reasonable proportion, to be
determined by Landlord, of all charges jointly metered with other premises.

12. ASSIGNMENT AND SUBLETTING.

12.1. Landlord’s Consent Required.

(a) Subject to the provisions of Section 12.4 below, Tenant shall not
voluntarily or by operation of law assign, transfer, mortgage or otherwise
transfer or encumber (collectively, “assignment”) or sublet all or any part of
Tenant’s interest in this Lease or in the Premises without Landlord’s prior
written consent given under and subject to the terms of Section 34. Anything to
the contrary notwithstanding, Tenant shall be allowed, without the prior consent
of Landlord, (1) to transfer ownership of the Premises to a holding company of
Tenant (“Holding Company”); (2) to transfer ownership of the Premises to an
entity owned or controlled by Tenant or Holding Company; or (3) to change the
ownership of Holding Company or Tenant as a result of a merger or acquisition of
Tenant or Holding Company by or with another financial institution.
Additionally, if any of the options in the sentence next above are effected
there shall be no adjustments in Base Rent or other adjustments provided in
Section 12.1.(b) of this Lease.

(b) Subject to the provisions of 12.1.(a) above, an assignment or subletting of
Tenant’s interest in this Lease without Landlord’s specific prior written
consent shall, at Landlord’s option, be a Default curable after notice as per
Section 13.1(c), or a noncurable Breach without the necessity of any notice and
grace period. If Landlord elects to treat such unconsented to assignment or
subletting as a noncurable Breach, Landlord shall have the right to either:
(i) terminate this Lease; or (ii) waive the default and allow this Lease to
remain in full force and effect, and upon thirty (30) days written notice
(“Landlord’s Notice”), increase the monthly Base Rent to fair market rental
value or one hundred ten percent (110%) of the Base Rent then in effect,
whichever is greater. Pending determination of the new fair market rental value,
if disputed by Tenant, Tenant shall pay the amount set forth in Landlord’s
Notice, with any overpayment credited against the next installment(s) of Base
Rent coming due, and any underpayment for the period retroactively to the
effective date of the adjustment being due and payable immediately upon the
determination thereof. In the event of such Breach and market value adjustment,
(i) the purchase price of any option to purchase the Premises held by Tenant
shall be subject to similar adjustment to the then fair market value (without
the Lease being considered an encumbrance or any deduction for depreciation or
obsolescence, and considering the Premises at its highest and best use and in
good condition), or one hundred ten percent (110%) of the price previously in
effect, whichever is greater, (ii) any index-oriented rental or price adjustment
formulas contained in this Lease shall be adjusted to require that the base
index be determined with reference to the index applicable to the time of such
adjustment, and (iii) any fixed rental adjustments scheduled during the
remainder of the Lease term shall be increased in the same ratio as the new
market rental bears to the Base Rent in effect immediately prior to the market
value adjustment.

12.2. Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Landlord’s consent, any assignment or subletting shall not:
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Tenant under this Lease; (ii) release Tenant of
any obligations hereunder; or (iii) alter the primary liability of Tenant for
the payment of Base Rent and other sums due Landlord hereunder or for the
performance of any other obligations to be performed by Tenant under this Lease.

 

12



--------------------------------------------------------------------------------

(b) Landlord may accept any rent or performance of Tenant’s obligations from any
person other than Tenant pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of any rent or performance shall constitute a waiver or estoppel of
Landlord’s right to exercise its remedies for the Default or Breach by Tenant of
any of the terms, covenants or conditions of this Lease.

(c) The consent of Landlord to any assignment or subletting shall not constitute
a consent to any subsequent assignment or subletting by Tenant or to any
subsequent or successive assignment or subletting by the sublessee. However,
Landlord may consent to subsequent sublettings and assignments of the sublease
without notifying Tenant or anyone else liable on the Lease or sublease and
without obtaining their consent, and such action shall not relieve such persons
from liability under this Lease or sublease.

(d) In the event of any Default or Breach of Tenant’s obligations under this
Lease, Landlord may proceed directly against Tenant, any Guarantors or any one
else responsible for the performance of the Tenant’s obligations under this
Lease, including the sublessee, without first exhausting Landlord’s remedies
against any other person or entity responsible therefor to Landlord, or any
security held by Landlord or Tenant.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Landlord’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any. Tenant agrees to provide Landlord
with such other or additional information and/or documentation as may be
reasonably requested by Landlord. If Tenant requests Landlord to consent to an
assignment or subletting, and Landlord determines, in Landlord’s commercially
reasonable discretion, that Landlord will need to have outside legal or
technical assistance to review the request for consent to a proposed assignment
or subletting, Tenant shall reimburse Landlord, within thirty (30) days of
request by Landlord, for Landlord’s actual out-of-pocket good faith expenditures
in such regard, with the invoice therefore accompanied by a reasonably
particularized explanation for the need for such outside assistance.

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed, for the
benefit of Landlord, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Tenant during the term of said assignment or sublease, other than
such obligations as are contrary to or inconsistent with provisions of an
assignment or sublease to which Landlord has specifically consented in writing.

(g) Landlord, as a condition to giving its consent to any assignment or
subletting, may require that the amount and adjustment structure of the rent
payable under this Lease be adjusted to what is then the market value and/or
adjustment structure for property similar to the Premises as then constituted.

12.3. Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Tenant of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

(a) Tenant hereby assigns and transfers to Landlord all of Tenant’s interest in
all rentals and income arising from any sublease of all or a portion of the
Premises heretofore or hereafter made by Tenant, and Landlord may collect such
rent and income and apply the same toward Tenant’s obligations under this Lease;
provided, however, that until a Breach, following the expiration of all
applicable cure periods (as “Breach” is defined in Section 13.1) shall occur in
the performance of Tenant’s obligations under this Lease, Tenant may, except as
otherwise provided in this Lease, receive, collect and enjoy the rents accruing
under such sublease. Landlord shall not, by reason of this or any other
assignment of such sublease to Landlord, nor by reason of the collection of the
rents from a sublessee, be deemed liable to the sublessee for any failure of
Tenant to perform and comply with any of Tenant’s obligations to such sublessee
under such sublease. Tenant hereby irrevocably authorizes and directs any such
sublessee, upon receipt of a written notice from Landlord stating that a Breach
exists in the performance of Tenant’s obligations under this Lease, to pay to
Landlord the rents and other charges due and to become due under the sublease.
Sublessee shall rely upon any such statement and request from Landlord and shall
pay such rents and other charges to Landlord without any obligation or right to
inquire as to whether such Breach exists and notwithstanding any notice from or
claim from Tenant to the contrary. Tenant shall have no right or claim against
said sublessee, or, until the Breach has been cured, against Landlord, for any
such rents and other charges so paid by said sublessee to Landlord.

 

13



--------------------------------------------------------------------------------

(b) In the event of a Breach by Tenant in the performance of its obligations
under this Lease, Landlord, at its option and without any obligation to do so,
may require any sublessee to attorn to Landlord, in which event Landlord shall
undertake the obligations of the sublessor under such sublease from the time of
the exercise of said option to the expiration of such sublease; provided,
however, Landlord shall not be liable for any prepaid rents paid by such
sublessee to such sublessor or for any other prior Defaults or Breaches of such
sublessor under such sublease.

(c) No sublessee shall further assign or sublet all or any part of the Premises
without Landlord’s prior written consent, except to the extent specifically
provided to the contrary in this Lease.

(d) Landlord shall delivery a copy of any notice of Default or Breach by Tenant
to the sublessee, who shall have the right to cure the Default of Tenant within
the grace period, if any, specified in such notice. The sublessee shall have a
right of reimbursement and offset from and against Tenant for any such Defaults
cured by the sublessee.

12.4. Affiliates. Notwithstanding anything to the contrary contained in the
Lease, Tenant shall not be required to obtain Landlord’s prior written consent
with respect to any assignment of the Lease or any sublease of all or any
portion of the Premises to an entity or person which controls, is controlled by,
or is under common control with, merges with and/or acquires, Tenant.

13. DEFAULT; BREACH; REMEDIES.

13.1. Default; Breach. A “Default” is defined as a failure by the Tenant to
observe, comply with or perform any of the terms, covenants, conditions or rules
applicable to Tenant under this Lease. A “Breach” is defined as the occurrence
of any one or more of the following Defaults, and, where a grace period for cure
after notice is specified herein, the failure by Tenant to cure such Default
prior to the expiration of the applicable grace period, shall entitle Landlord
to pursue the remedies set forth in Sections 13.2 and/or 13.3:

(a) The permanent vacating of the Premises without the intention to reoccupy the
same.

 

14



--------------------------------------------------------------------------------

(b) Except as expressly otherwise provided in this Lease, the failure by Tenant
to make any payment of Base Rent or any other monetary payment required to be
made by Tenant hereunder, whether to Landlord or to a third party, as and when
due (including a ten (10) day grace period from and when any such payment is
due), the failure by Tenant to provide Landlord with reasonable evidence of
insurance or surety bond required under this Lease or the failure of Tenant to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of thirty (30) days
following written notice thereof by or on behalf of Landlord to Tenant.

(c) Except as expressly otherwise provided in this Lease, the failure by Tenant
to provide Landlord with reasonable written evidence (in duly executed original
form, if applicable) of (i) the rescission of an unauthorized assignment or
subletting as per Section 12.1(b); (ii) a Tenancy Statement as per Section 16;
(iii) the subordination or non-subordination of this Lease as per Section 29;
(iv) the execution of any document requested under Section 38 (easements); or
(v) any other documentation or information which Landlord may reasonably require
of Tenant under the terms of this Lease, where any such failure continues for a
period of fifteen (15) days following written notice by or on behalf of Landlord
to Tenant; provided, however, that if the nature of Tenant’s failure is such
that more than fifteen (15) days are reasonably required for its cure, then such
failure shall not be deemed to be a Breach of this Lease by Tenant if Tenant
commences such cure within said fifteen (15) day period and thereafter
diligently prosecutes such cure to completion.

(d) A Default by Tenant as to the terms, covenants, conditions or provisions of
this Lease, that are to be observed, complied with or performed by Tenant, other
than those described in subparagraphs (a), (b) or (c), above, where such Default
continues for a period of thirty (30) days after written notice thereof by or on
behalf of Landlord to Tenant; provided, however, that if the nature of Tenant’s
Default is such that more than thirty (30) days are reasonably required for its
cure, then it shall not be deemed to be a Breach of this Lease by Tenant if
Tenant commences such cure within said thirty (30) day period and thereafter
diligently prosecutes such cure to completion.

(e) The occurrence of any of the following events: (i) the making by Tenant of
any general arrangement or assignment for the benefit of creditors;
(ii) Tenant’s becoming a “debtor” as defined in 11 U.S.C. or any successor
statute thereto (unless, in the case of a petition filed against Tenant, the
same is dismissed within sixty (60) days); (iii) the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets located at
the Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within sixty (60) days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within sixty (60) days; provided, however, in the event that any
provision of this subparagraph (e) is contrary to any applicable law, such
provision shall be of no force or effect, and not affect the validity of the
remaining provisions.

13.2. Remedies. If Tenant fails to perform any affirmative duty or obligation of
Tenant under this Lease, within the applicable grace period after written notice
to Tenant as set froth herein (or in case of an emergency, without notice),
Landlord may at its option (but without obligation to do so), perform such duty
or obligation on Tenant’s behalf, subject to the delivery by Landlord to Tenant
of any required notice of default or non-performance by Tenant, and following
the expiration of any applicable cure period including but not limited to the
obtaining of reasonably required bonds, insurance policies, or governmental
licenses, permits or approvals. The costs and expenses of any such performance
by Landlord shall be due and payable by Tenant to Landlord upon invoice
therefor. In the event of a Breach of this Lease by Tenant, as defined in
Section 13.1, with or without further notice or demand, and without limiting
Landlord in the exercise of any right or remedy which Landlord may have by
reason of such Breach, Landlord may:

 

15



--------------------------------------------------------------------------------

(a) Terminate Tenant’s right to possession of the Premises by any lawful means,
in which case this Lease and the term hereof shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event
Landlord shall be entitled to recover from Tenant: (i) the worth at the time of
the award of the unpaid rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Tenant proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Tenant proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by the Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses incurred in the necessary renovation and alteration of the
Premises, reasonable attorneys fees, and that portion of the leasing commission
paid by Landlord applicable to the unexpired term of this Lease. The worth at
the time of award of the amount referred to in provision (iii) of the prior
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of Atlanta at the time of award plus one percent.
Efforts by Landlord to mitigate damages caused by Tenant’s Default or Breach of
this Lease shall not waive Landlord’s right to recover damages under this
Article. If termination of this Lease is obtained through the provisional remedy
of unlawful detainer, Landlord shall have the right to recover in such
proceeding the unpaid rent and damages as are recoverable therein, or Landlord
may reserve therein the right to recover all or any part thereof in a separate
suit for such rent and/or damages. If a notice and grace period required under
Section 13.1(b), (c) or (d) was not previously given, a notice to pay rent or
quit, or to perform or quit, as the case may be, given to Tenant under any
statute authorizing the forfeiture of leases for unlawful detainer shall also
constitute the applicable notice for grace period purposes required by
Section 13.1(b), (c) or (d). In such case, the applicable grace period under
Section 13.1(b), (c) or (d) and under the unlawful detainer statute shall run
concurrently after the one such statutory notice, and the failure of Tenant to
cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling
Landlord to the remedies provided for in this Lease and/or by said statute.

(b) Continue the Lease and Tenant’s right to possession in effect (in the State
of Florida after Tenant’s Breach and abandonment and recover the rent as it
becomes due, provided Tenant has the right to sublet or assign, subject only to
reasonable limitations. See Sections 12 and 34 for the limitations on assignment
and subletting which limitations Tenant and Landlord agree are reasonable. Acts
of maintenance or preservation, efforts to relet the Premises, or the
appointment of a receiver to protect the Landlord’s interest under the Lease,
shall not constitute a termination of the Tenant’s right to possession.

(c) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state wherein the Premises are located.

(d) The expiration or termination of this Lease and/or the termination of
Tenant’s right to possession shall not relieve Tenant from liability under any
indemnity provisions of this Lease as to matters occurring or accruing during
the term hereof or by reason of Tenant’s occupancy of the Premises.

13.3. Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Landlord by
the terms of any ground lease, mortgage or trust deed covering the Premises.
Accordingly, in addition to the

 

16



--------------------------------------------------------------------------------

interest described in Article 19 below, if any installment of rent or any other
sum due from Tenant shall not be received by Landlord or Landlord’s designee as
provided for in 13.1 (b) above, without any requirement for notice to Tenant,
Tenant shall pay to Landlord a late charge equal to five percent (5 %) of such
overdue amount. The parties hereby agree that such late charge represents a fair
and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s Default or Breach with respect to such overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for three (3) consecutive installments of
Base Rent, then notwithstanding Section 4.2 or any other provision of this Lease
to the contrary, Base Rent shall, at Landlord’s option, become due and payable
quarterly in advance.

13.4. Breach by Landlord. Landlord shall not be deemed in breach of this Lease
unless Landlord fails within a reasonable time to perform an obligation required
to be performed by Landlord. For purposes of this Section 13.4, a reasonable
time shall in no event be less than thirty (30) days after receipt by Landlord,
and by the holders of any mortgage or deed of trust covering the Premises whose
name and address shall have been furnished Tenant in writing for such purpose,
of written notice specifying wherein such obligation of Landlord has not been
performed; provided, however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days after such notice as reasonably required
for its performance, then Landlord shall not be in breach of this Lease if
performance is commenced within such thirty (30) day period and thereafter
diligently pursued to completion.

14. CONDEMNATION.

Unless Tenant has not exercised its rights to purchase as provided in Section 55
(“Option to Purchase”), if the Premises or any portion thereof are then taken
under the power of eminent domain or sold under the threat of the exercise of
said power (all of which are herein called “condemnation”), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs. Unless Tenant has not exercised its
Option to Purchase as provided in Section 55, if more than ten percent (10%) of
the 3,964 sq. ft. of interior rentable improvements on the Premises, or more
than twenty-five percent (25%) of the land area not occupied by any building is
taken by condemnation, either party may, at its option, to be exercised in
writing within twenty (20) business days after Landlord shall have given Tenant
written notice of such taking (or in the absence of such notice, within twenty
(20) business days after the condemning authority shall have taken possession)
terminate this Lease as of the date the condemning authority takes such
possession. If neither party terminates this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in the same
proportion as the rentable floor area of the Premises taken bears to the total
rentable floor area of the building located on the Premises. No reduction of
Base Rent shall occur if the only portion of the Premises taken is land on which
there is no building. However, this exception shall not apply (and Base Rent
shall be reduced as set forth herein) if land used as a parking area or access
driveways or other improvements critical to the operation of the Premises for
the business purposes of Tenant is condemned. Any award for the taking of all or
any part of the Premises under the power of eminent domain or any payment made
under threat of the exercise of such power shall be the property of Landlord,
whether such award shall be made as compensation for diminution in value of the
leasehold or for the taking of the fee, or as severance damages. If the Option
to Purchase has been exercised by Tenant, then all awards shall insure to the
benefit of Tenant. Such award shall be made as compensation for diminution in
value of the leasehold or for the taking of the fee, or as severance damages;
provided, however, that Tenant shall be entitled to any compensation separately
awarded to Tenant for Tenant’s relocation expenses and/or loss of Tenant’s Trade
Fixtures. In the event that this Lease is not terminated by reason of such
condemnation, Landlord shall repair any damage to the Premises caused by such
condemnation, except to the extent that Tenant has been reimbursed therefor by
the condemning authority. Tenant shall be responsible for the payment of any
amount in excess of such net severance damages required to complete such repair.

 

17



--------------------------------------------------------------------------------

15. BROKER’S FEE.

Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation other than Retail One.
Landlord warrants and represents to Tenant that it has not dealt with any real
estate broker or agent in connection with this Lease or its negotiation except
for RPS. Brokers will be compensated by Landlord pursuant to separate agreements
with each Broker.

Each Party shall indemnify and hold the other Party and the Premises harmless
from any cost, expense or liability (including costs of suit and attorneys fees
and costs) for any compensation, commission or fees claimed by any other real
estate broker or agent in connection with this Lease or its negotiation based
upon any act or statement of each Party.

16. TENANCY STATEMENT.

16.1. Form of Statement. Each Party (as “Responding Party”) shall within ten
(10) days after written notice from the other Party (the “Requesting Party”)
execute, acknowledge and deliver to the Requesting Party a statement in writing
in form similar to the form of “Tenancy Statement” attached hereto as Exhibit
“C,” plus such additional information, confirmation and/or statements as may be
reasonably requested by the Requesting Party.

16.2. Finance, Refinance or Sale of Premises. If Landlord on or after fifteen
(15) months from the Commencement Date desires to finance, refinance, or sell
the Premises, any part thereof, or the building of which the Premises are a
part, Tenant shall deliver to any potential lender or purchaser designated by
Landlord such financial statements of Tenant (if and only if such financial
statements are not publicly available) as may be reasonably required by such
lender or purchaser, including but not limited to Tenant’s financial statements
for the past three (3) years. All such financial statements shall be received by
Landlord and such lender or purchaser in confidence and shall be used only for
the purposes herein set forth.

17. LANDLORD’S LIABILITY.

The term “Landlord” as used herein shall mean the owner or owners at the time in
question of the fee title to the Premises, or, if this is a sublease, of the
lessee’s interest in the prior lease. Except as provided in Section 15, upon
such transfer or assignment, as aforesaid, the prior Landlord shall be relieved
of all liability with respect to the obligations and/or covenants under this
Lease thereafter to be performed by the Landlord. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Landlord shall
be binding only upon the Landlord as hereinafter defined.

18. SEVERABILITY.

The invalidity of any provision of this Lease, as determined by a court of
competent jurisdiction, shall in no way affect the validity of any other
provision hereof.

19. INTEREST ON PAST-DUE OBLIGATIONS.

Any monetary payment due Landlord hereunder, other than late charges, not
received by Landlord within thirty (30) days following the date on which it was
due, shall bear interest from the thirty-first (31st) day after it was due at
the rate of prime plus two percent (2%) per annum, but not exceeding the maximum
rate allowed by law, in addition to the late charge provided for in
Section 13.4.

 

18



--------------------------------------------------------------------------------

20. TIME OF ESSENCE.

Time is of the essence with respect to the performance of all obligations to be
performed or observed by the Parties under this Lease.

21. RENT DEFINED.

All monetary obligations of Tenant to Landlord under the terms of this Lease are
deemed to be rent.

22. NO PRIOR OR OTHER AGREEMENTS; BROKER DISCLAIMER.

This Lease contains all agreements between the Parties with respect to any
matter mentioned herein, and no other prior or contemporaneous agreement or
understanding shall be effective. Landlord and Tenant each represent and warrant
to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the nature, quality and character of
the Premises. Brokers have no responsibility with respect thereto or with
respect to any default or breach hereof by either Party.

23. NOTICES.

All notices, demands or other communications given or permitted hereunder shall
be in writing (except as otherwise expressly stated herein) and shall be given,
by personal delivery or overnight courier or by United States mail, registered
or certified, return receipt requested and postage prepaid, or by facsimile
transmission with a hard copy promptly mailed to the following address:

To Landlord: OASIS LARGO, LLC, Attn: John Brennan, 403 SW 8th Street, Ft.
Lauderdale, FL 33315; Fax (954)212-3310

To Tenant: First State Financial Corporation; Attn: J.E. Wilkinson, President
and CEO, 7555 Dr. Martin Luther King Jr. Street North, St. Pete, FL 33702; Phone
(727-520-7801) Fax (727-525-1808)

With copies to: Retail One, Inc.; Attn: Creigh Bogart, 3803 San Nicholas Street,
Tampa, FL 33629, Phone (813-251-1915) Fax (813-251-2130)

or to such other address or to such other substitute person or entity as any
party shall designate to the other for such purpose in the manner hereinabove
set forth. All notices shall be deemed received only on the actual date of
receipt thereof.

24. WAIVERS.

No waiver by Landlord of the Default or Breach of any term, covenant or
condition hereof by Tenant, shall be deemed a waiver of any other term, covenant
or condition hereof, or of any subsequent Default or Breach by Tenant of the
same or of any other term, covenant or condition hereof. Landlord’s consent to,
or approval of, any act shall not be deemed to render unnecessary the obtaining
of Landlord’s consent to, or approval of, any subsequent or similar act by
Tenant, or be construed as the basis of an estoppel to enforce the provision or
provisions of this Lease requiring such consent. Regardless of

 

19



--------------------------------------------------------------------------------

Landlord’s knowledge of a Default or Breach at the time of accepting rent, the
acceptance of rent by Landlord shall not constitute a waiver of any preceding
Default or Breach by Tenant of any provision hereof, other than the failure of
Tenant to pay the particular rent so accepted. Any payment given Landlord by
Tenant may be accepted by Landlord on account of moneys or damages due Landlord,
notwithstanding any qualifying statements or conditions made by Tenant in
connection therewith, which statements and/or conditions shall be of no force or
effect whatsoever unless specifically agreed to in writing by Landlord at or
before the time of deposit of such payment.

25. RECORDING.

Either Landlord or Tenant shall, upon request of the other, execute, acknowledge
and deliver to the other a short form memorandum of this Lease for recording
purposes. The Party requesting recordation shall be responsible for payment of
any fees or taxes applicable thereto.

26. NO RIGHT TO HOLDOVER.

Tenant has no right to retain possession of the Premises or any part thereof
beyond the expiration or earlier termination of this Lease. If Tenant fails to
surrender the Premises upon the expiration or earlier termination of the Lease
without the express written consent of Landlord, Tenant shall become a
tenant-at-sufferance at a rental rate equal to one hundred and twenty-five
percent (125%) of the monthly Base Rental payable by Tenant for the month
immediately preceding such expiration or early termination, unless Landlord
provided Tenant with a written notice delivered not later than one hundred and
twenty (120) days prior to the expiration date of the term of this Lease, which
notice states that Landlord has entered into a letter agreement with an
identified third-party tenant, which letter agreement contemplates that Tenant
was to vacate the Premises as of the expiration date of the term of this Lease,
in which event the tenant-at-sufferance rental rate shall be equal to one
hundred and fifty percent (150%) of the monthly Base Rent payable by Tenant for
the month immediately preceding such expiration or earlier termination. During
any holdover, Tenant shall remain responsible for the payment of all other
monetary obligations due and payable by Tenant under the Lease. Acceptance by
Landlord of Base Rent after such expiration or earlier termination of the Term
shall not result in any renewal of the Term. The foregoing provisions are in
addition to and do not affect Tenant’s right of re-entry or any other rights or
remedies of Tenant hereunder or as otherwise provided at law or in equity, or
both. If Tenant fails to surrender the Premises upon the expiration or earlier
termination of the Term despite Landlord’s demand to do so, Tenant shall
indemnify and hold Landlord harmless from and against any and all losses, costs,
damages and liability (including actual attorneys’ fees and costs, and court
costs), direct or indirect, which Landlord may suffer as a result of Tenant’s
failure to surrender the Premises.

27. CUMULATIVE REMEDIES.

No remedy or election hereunder shall be deemed exclusive but shall, wherever
possible, be cumulative with all other remedies at law or in equity.

28. BINDING EFFECT; CHOICE OF LAW.

This Lease shall be binding upon the parties, their personal representatives,
successors and assigns and be governed by the laws of the State of Florida. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located, or the United States District
Court for the district in which the Premises are located.

 

20



--------------------------------------------------------------------------------

29. SUBORDINATION; ATTORNMENT; NONDISTURBANCE.

29.1. Subordination. Subject to the nondisturbance provisions of Section 29.3,
this Lease and any Option granted hereby shall be subject and subordinate to any
ground lease, mortgage, deed of trust or other hypothecation or security device
(collectively, “Security Device”), now or hereafter placed by Landlord upon the
real property of which the Premises are a part, to any and all advances made on
the security thereof, and to all renewals, modifications, consolidations,
replacements and extensions thereof. Tenant agrees that the Lenders holding any
such Security Device shall have no duty, liability or obligation to perform any
of the obligations of Landlord under this Lease, but that in the event of
Landlord’s default with respect to any such obligation, Tenant will give any
Lender whose name and address have been furnished Tenant in writing for such
purpose notice of Landlord’s default and allow such Lender thirty (30) days
following receipt of such notice for the cure of said default before invoking
any remedies Tenant may have by reason thereof. If any Lender shall elect to
have this Lease and/or any Option granted hereby superior to the lien of its
Security Device and shall give written notice thereof to Tenant, this Lease and
such Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

29.2. Attornment. Subject to the nondisturbance provisions of Section 29.3,
Tenant agrees to attorn the Lender or any other party who acquires ownership of
the Premises by reason of a foreclosure of a Security Device, and that in the
event of such foreclosure, such new owner shall not: (i) be liable for any act
or omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (ii) be subject to any offsets or defenses which
Tenant might have against any prior lessor; or (iii) be bound by prepayment of
more than one month’s rent.

29.3. Nondisturbance. With respect to Security Devices entered into by Landlord,
Tenant’s subordination of this Lease shall be subject to receiving assurance (a
“nondisturbance agreement”) from the Lender that Tenant’s possession and this
Lease, including any options to extend the term hereof, will not be disturbed so
long as Tenant is not in Breach hereof beyond any applicable cure period.

29.4. Self-Executing. N/A

30. ATTORNEY’S FEES.

If any Party brings an action or proceeding to enforce the terms hereof or
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action or appeal thereon, shall be entitled to reasonable
attorney’s fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party who substantially obtains or defeats the relief sought, as the case may
be, whether “Prevailing Party” shall include, without limitation, a Party who
substantially obtains or defeats the relief sought, as the case may be, whether
by compromise, settlement, judgment or the abandonment by the other Party of its
claim or defense. The attorney’s fee award shall not be computed in accordance
with any court fee schedule, but shall be such as to fully reimburse all
attorneys’ fees reasonably incurred. Landlord shall be entitled to attorney’s
fees, costs and expenses incurred in the preparation and service of notices of
Default and consultations in connection therewith, whether or not a legal action
is subsequently commenced in connection with such Default or resulting Breach.

31. LANDLORD’S ACCESS; SHOWING PREMISES; REPAIRS.

Provided Landlord has given prior written notice to Tenant and provided that a
representative or official of Tenant can is reasonably available to accompany
Landlord during normal banking hours, and otherwise at reasonable times,
Landlord shall be able to access the Premises for the purpose of showing the
same to prospective purchasers, lenders, or lessees, and making such
alterations, repairs,

 

21



--------------------------------------------------------------------------------

improvements or additions to the Premises or to the building of which they are a
part, as Landlord may reasonably deem necessary. Landlord may at any time place
on or about the Premises or building any ordinary “For Sale” signs, and Landlord
may at any time during the last one hundred twenty (120) days of the term hereof
place on or about the Premises any ordinary “For Lease” signs. All such
activities of Landlord shall be without abatement of rent or liability to
Tenant.

32. INTENTIONALLY DELETED.

33. TERMINATION; MERGER.

Unless specifically stated otherwise in writing by Landlord, the voluntary or
other surrender of this Lease by Tenant, the mutual termination or cancellation
hereof, or a termination hereof by Landlord for Breach by Tenant, shall
automatically terminate any sublease or lesser estate in the Premises; provided,
however, Landlord shall, in the event of any such surrender, termination or
cancellation, have the option to continue any one or all of any existing
subtenancies, in which event Tenant shall have no further obligation under this
Lease relative to such subtenancies. Landlord’s failure within ten (10) days
following any such event to make a written election to the contrary by written
notice to the holder of any such lesser interest, shall constitute Landlord’s
election to have such event constitute the termination of such interest.

34. CONSENTS.

(a) Except as otherwise provided herein, wherever in this Lease the consent of a
Party is required to an act by or for the other Party, such consent shall not be
unreasonably withheld or delayed. Landlord’s actual reasonable costs and
expenses (including but not limited to architects, attorneys, engineers or other
consultants fees) incurred in the consideration of, or response to, a request by
Tenant for any Landlord consent pertaining to this Lease or the Premises,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, practice or storage tank, shall be
paid by Tenant to Landlord upon receipt of an invoice and supporting
documentation therefor. Subject to Section 12.2(e) (applicable to assignment or
subletting), Landlord’s consent to any act, assignment of this Lease or
subletting of the Premises by Tenant shall not constitute an acknowledgment that
no Default or Breach by Tenant of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Landlord at the time of such
consent.

(b) All conditions to Landlord’s consent authorized by this Lease are
acknowledged by Tenant as being reasonable. The failure to specify herein any
particular condition to Landlord’s consent shall not preclude the imposition by
Landlord at the time of consent of such further or other conditions as are then
reasonable with reference to the particular matter for which consent is being
given.

35. QUIET POSSESSION.

Upon payment by Tenant of the rent for the Premises and the observance and
performance of all of the covenants, conditions and provisions on Tenant’s part
to be observed and performed under this Lease, Tenant shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease.

 

22



--------------------------------------------------------------------------------

36. OPTIONS. (See Section 3.2)

36.1. Definition. As used in this Article 36 the word “Option” has the following
meaning: (a) the right to extend the term of this Lease or to renew this Lease
or to extend or renew any lease that Tenant has on other property of Landlord;
(b) . the right to purchase the Premises.

36.2. Options Personal To Original Tenant. Each Option granted to Tenant in this
Lease is personal to the original Tenant named in Section 1.1 hereto and to any
permitted assignee of Tenant’s interests under this Lease, and cannot be
voluntarily or involuntarily assigned or exercised by any person or entity other
than said original Tenant while the original Tenant is in full and actual
possession of the Premises and without the intention of thereafter assigning or
subletting. The Options, if any, herein granted to Tenant are not assignable,
either as a part of an assignment of this Lease or separately or apart
therefrom, and no Option may be separated from this Lease in any manner, by
reservation or otherwise.

36.3. Multiple Options. In the event that Tenant has any multiple Options to
extend or renew this Lease, a later option cannot be exercised unless the prior
Options to extend or renew this Lease have been validly exercised.

36.4. Effect of Default on Options.

(a) Tenant shall have no right to exercise an Option, notwithstanding any
provision in the grant of Option to the contrary if at the time of the giving of
any notice of exercise, Tenant is in Default under Section 13.1 following the
expiration of any applicable cure period.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Tenant’s inability to exercise an Option
because of the provisions of Section 36.4(a).

37. SECURITY MEASURES.

Tenant hereby acknowledges that the rental payable to Landlord hereunder does
not include the cost of guard service or other security measures, and that
Landlord shall have no obligation whatsoever to provide same. Tenant assumes all
responsibility for the protection of the Premises, Tenant, its agents and
invitees and their property from the acts of third parties.

38. RESERVATIONS. [Continues under review – Tenant has requested to delete in
its entirety.]

Landlord reserves to itself the right, from time to time, to grant, without the
consent or joinder of Tenant, such easements, rights and dedications that
Landlord deems necessary, and to cause the recordation of parcel maps and
restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Tenant. Tenant agrees to sign any documents reasonably requested by Landlord to
effectuate any such easement rights, dedication, map or restrictions.

39. Intentionally deleted.

40. AUTHORITY.

If either Party hereto is a corporation, trust or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to

 

23



--------------------------------------------------------------------------------

execute and deliver this Lease on its behalf. If Tenant is a corporation, trust
or partnership, Tenant shall, within five (5) days after request by Landlord,
deliver to Landlord evidence satisfactory to Landlord of such authority.

41. CONFLICT.

Any conflict between the printed provisions of this Lease and the typewritten or
handwritten provisions shall be controlled by the typewritten or handwritten
provisions.

42. OFFER.

Preparation of this Lease by Landlord or Landlord’s agent and submission of the
same to Tenant shall not be deemed an offer to lease to Tenant. This Lease is
not intended to be binding until executed by all Parties hereto.

43. AMENDMENTS.

This Lease may be modified only in writing, signed by the Parties in interest at
the time of the modification. The Parties shall amend this Lease from time to
time to reflect any adjustments that are made to the Base Rent or other rent
payable under this Lease. As long as they do not change in any manner whatsoever
Tenant’s obligations hereunder, Tenant agrees to consider in good faith such
reasonable non-monetary modifications to this Lease as may be reasonably
required by an institutional, insurance company, or pension plan Lender in
connection with negotiating a Subordination, Nondisturbance and Attornment
Agreement with such entity relative to the obtaining of normal financing or
refinancing of the property of which the Premises are a part.

44. MULTIPLE PARTIES.

Except as otherwise expressly provided herein, if more than one person or entity
is named herein as either Landlord or Tenant, the obligations of such multiple
Parties shall be the joint and several responsibility of all persons or entities
named herein as such Landlord or Tenant.

45. Intentionally deleted.

46. LIMITATION ON LIABILITY.

The obligations of Landlord under this Lease shall not constitute personal
obligations of Landlord, the individual partners of Landlord or their partners,
directors, officers or shareholders, and Tenant shall look to the Premises, and
to no other assets of Landlord, for the satisfaction of any liability of
Landlord with respect to this Lease, and shall not seek recourse against the
individual partners of Landlord, or its or their individual partners, directors,
officers or shareholders or any of their personal assets for such satisfaction.

47. BUILDING SIGN.

Landlord hereby agrees that Tenant, at Tenant’s sole cost and expense, shall
have the right during the term of the Lease to have installed in accordance with
the terms of this Article 47, such signage (“Tenant’s Signage”) as approved in
advance by Landlord in writing. The graphics, materials, color, design,
lettering, size, quality, specifications and exact location of Tenant’s Signage
shall be subject to the prior written approval of Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed and shall be deemed granted
if Landlord fails to respond within five (5) business days following

 

24



--------------------------------------------------------------------------------

receipt of written request from Tenant, and shall also comply with all other
applicable laws, statutes, ordinances, rules, regulations, permits, approvals
and all covenants, conditions or restrictions of record affecting the Premises,
including specifically any rules, regulations, restrictions, or other signage
requirements of the adjacent Albertson’s-anchored shopping center or related
association. Tenant’s Signage shall be installed by Tenant, and Tenant shall pay
the costs incurred in the design, construction and installation of Tenant’s
Signage, reasonable wear and tear excepted. Tenant, at its sole cost and
expense, shall maintain Tenant’s Signage in accordance with a maintenance
program approved and supervised by Landlord. At the expiration or earlier
termination of the Lease, Tenant shall, at Tenant’s sole cost and expense, cause
(a) Tenant’s Signage to be removed from the Building and (b) the Building to be
restored to its condition existing prior to the installation of Tenant’s
Signage. If Tenant fails to remove Tenant’s Signage and restore the Building as
provided in this Article 47 within: thirty (30) days of the expiration or
earlier termination of the Lease, then Landlord may perform such work, and all
costs and expenses incurred by Landlord in connection therewith shall constitute
additional rent under the Lease and shall be paid by Tenant to Landlord within
ten (10) days of Tenant’s receipt of an invoice therefor.

48. MORTGAGEE PROTECTION.

Tenant agrees to send by certified or registered mail to any mortgagee or deed
of trust beneficiary of the Premises whose address has been furnished in writing
to Tenant a copy of any notice of default served by Tenant on Landlord. If
Landlord fails to cure such default within the time provided for in this Lease,
such mortgagee or beneficiary shall have an additional thirty (30) days to cure
such default; provided, however, that if such default cannot reasonably be cured
within that thirty (30) day period, then such mortgagee or beneficiary shall
have such additional time to cure the default as is reasonably necessary under
the circumstances, provided such mortgagee or beneficiary commences the cure of
such default within said thirty (30) day period and diligently pursues the same
to completion.

49. FURNISHING OF FINANCIAL STATEMENT; TENANT’S REPRESENTATIONS.

In order to induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish Landlord, from time to time (but not more often than once
per calendar year), upon Landlord’s written request, with financial statements
reflecting Tenant’s current financial condition. Landlord shall be entitled to
make the information contained in the financial statements available to any
potential partner or lenders of Landlord or purchasers of the Premises or any
portion thereof. Subject to the right of Landlord to distribute the information
contained in said financial statements as provided in the preceding sentence,
Landlord agrees to use commercially reasonable efforts to protect the
confidentiality of the information contained in said financial statements.
Tenant represents and warrants that all financial statements, records and
information furnished by Tenant to Landlord in connection with this Lease are
true, correct and complete in all respects. Notwithstanding the provisions of
this Article 49, so long as Tenant is a publicly held corporation, the delivery
of Tenant’s published annual report to Landlord shall satisfy all of the
conditions of this Article 49.

50. SECURITY.

Tenant shall, at Tenant’s sole cost and expense, take such security measures as
Tenant deems appropriate or necessary in order to secure the Premises, including
the installation of security systems, and portions thereof in accordance with
such requirements as may be imposed by contractors of Tenant; provided, however,
in the event any such security measures require any alterations of or additions
to the Premises, any such alterations and/or additions shall be subject to those
terms of Sections 7.3 and 7.4 of the Lease which require Tenant to provide
Landlord with prior written notice of the commencement of such work in order to
allow Landlord the opportunity to post notices of non-responsibility, or which
require Tenant to provide Landlord with a copy of Tenant’s plans and
specifications, including any field-noted revisions to such plans whereby such
plans were revised during the course of construction of such security
improvements.

 

25



--------------------------------------------------------------------------------

51. CHANGES REQUESTED BY LENDER.

Neither Landlord nor Tenant shall unreasonably withhold its consent to changes
or amendments to this Lease requested by any Lender of Landlord having a
security interest in the Premises or this Lease, so long as these changes do not
alter the basic business terms of the Lease or otherwise materially diminish any
rights or materially increase any obligation of the party from whom consent to
such change or amendment is requested.

52. GOOD FAITH REQUIREMENT.

Except as otherwise expressly provided herein, whenever this Lease grants
Landlord or Tenant the right to take action, exercise discretion, establish
rules or regulations or make allocations or other determinations, Landlord and
Tenant shall act reasonably and in good faith and take no action which might
result in the frustration of the reasonable expectations of a sophisticated
landlord and sophisticated tenant concerning the benefits to be enjoyed under
this Lease.

53. PARKING.

Tenant shall be entitled to use, during the Term of the Lease, as it may be
extended, the parking areas associated with the Premises for parking by Tenant,
and Tenant’s employees, visitors and customers. All responsibility for damage or
theft to vehicles is assumed by Tenant and Tenant’s employees, visitors and
customers. Tenant shall repair or cause to be repaired, at Tenant’s sole cost
and expense, any and all damage to the Building and the Premises caused by
Tenant’s, Tenant’s employees’, visitors’ or customers’ use of such parking
areas. Tenant shall have the right to designate reserved spaces in the parking
areas of the Premises and to otherwise restrict the rights of others to use the
parking areas of the Premises, and to establish rules and regulations for such
parking areas, subject to any requirements of applicable law.

54. ABSOLUTE NET LEASE.

This Lease shall constitute an absolutely “net lease.” such that the Landlord
will be free of any expenses or charges for the Premises, except as this Lease
expressly provides. Notwithstanding anything else in this Lease to the contrary,
Tenant shall pay as additional rent and discharge, upon demand from Landlord
and/or before failure to pay shall create a material risk of forfeiture or
penalty, each and every item of expense, of every kind and nature whatsoever,
related to or arising from the Premises.

55. OPTION TO PURCHASE.

Tenant shall have the option to purchase the Premises in accordance with the
terms and conditions as set forth in that certain “Contract for Purchase and
Sale” attached hereto as Exhibit “C.” Tenant shall elect this option by
providing advance written notice to Landlord forty five (45) days prior to
closing. Tenant’s must close on the purchase of the Premises, if at all, during
the following time period: commencing twelve months and a day (following
Landlord taking legal title to the Premises) and fifteen months (following
Landlord taking legal title to the Premises). In the event that Tenant fails to
give proper notice to Landlord and close on the purchase of the Premises in
accordance with the foregoing, Tenant’s option to purchase the Premises shall
terminate and shall be of no further force and affect. In the event that Tenant
exercises and closes on the purchase of the Premises, this Lease shall terminate
and the Parties shall have no further obligations hereunder.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the
Commencement Date.

 

    LANDLORD     OASIS LARGO, LLC, a Florida limited liability company

 

    By:  

 

    Name:  

 

 

    Title:  

 

    TENANT     FIRST STATE BANK, a Florida banking corporation

 

    By:  

 

    Name:  

 

 

    Title:  

 

 

27



--------------------------------------------------------------------------------

Exhibit “A”

Legal Description of Premises

[To Be Furnished]

 

28



--------------------------------------------------------------------------------

Exhibit “B”

Due Diligence Reports

1. Existing Building Plans

2. Title Insurance Policy (Prior)

3. Survey (Prior)

4. Survey (Current)

5. Title Insurance Commitment (issued to Landlord)

6. Phase I Environmental Audit

7. Building Condition Report

 

1



--------------------------------------------------------------------------------

Exhibit “C”

Estoppel Certificate

Date: [date]

To Whom It May Concern:

The undersigned hereby certifies as follows:

1. FIRST STATE BANK, as “Tenant,” and OASIS LARGO, LLC as “Landlord,” entered
into a written lease dated                      (“Lease”), in which Landlord
leased to Tenant and Tenant leased from Landlord, certain Premises described in
said Lease and located in the [City] of [name of municipality] County of [name
of county], FLORIDA

2. The Lease is in full force and effect and has not been amended, modified,
supplemented or assigned by Tenant, except by written agreement(s) dated [date].
The Lease, as amended, modified, supplemented or assigned, if applicable,
represents the entire agreement between Landlord and Tenant.

3. Tenant has accepted the Premises and presently occupies them, and is paying
rent on a current basis. Tenant has no set-offs, claims or defenses to the
enforcement of the Lease, except [specify].

4. As of the date of this certificate, to the best of Tenant’s knowledge, Tenant
is not in default in the performance of any of its obligations under the Lease,
and has not committed any breach of the Lease and no notice of default has been
given to Tenant, except [specify].

5. As of the date of this certificate, to the best of Tenant’s knowledge,
Landlord is not in default in the performance of any of its obligations under
the Lease, and has not committed any breach of the Lease, and no notice of
default has been given to Landlord, except [specify].

6. Base Rent (as defined in the Lease) in the amount of $ [amount] was payable
from [date]. No Base Rent has been paid by Tenant in advance under the Lease,
except for a payment that became or becomes due on [date].

7. Tenant has no claim against Landlord for any other security deposit, prepaid
fee or charge or prepaid rent, except as provided in Paragraph 6 of this
certificate, and except [specify].

8. Tenant is executing and delivering this certificate with the understanding
that either a potential buyer is contemplating acquiring all or a part of the
Premises or a potential lender or ground Landlord is contemplating providing
financing or a ground lease which affects the Premises and that said buyer,
lender or ground Landlord will be entering into said transaction in material
reliance on this certificate.

Executed and effective on [date].

 

TENANT By: [specify]  

 

Print name: [name]  

 

Its: [specify]  

 

 

2